Title: To George Washington from James B. M. Adair, 31 August 1793
From: Adair, James B. M.
To: Washington, George



Sir,
New york August 31st 1793.

I take the liberty to inclose to your Excellency, a letter, which was entrusted to my care by Sir Edward Newenham of Dublin, who desired me to deliver it in person, an honour which I should

certainly have done myself, had I not been detained in this part of the Country by business, & by the contagious fever, which, I am extremely sorry to find, prevails at Philadelphia. As I am thus under a necessity of deferring my journey to the Southern States, and consequently the honour and happiness of paying my duty to your Excellency, I have thought it adviseable to transmit Sir Edward’s letter to Philadelphia. I hope this will prove a sufficient Apology for the liberty I have taken, of addressing your Excellency on the present occasion.
On my arrival from London, the day before yesterday, I took the liberty to inclose to the Secretary of State a few of the latest London Newspapers, addressed, Sir, to you, and by the days Coach I have the honour to transmit a few of the Magazines & Reviews of the two last months. and at the same time a packet from Sir John Sinclair, who has commissioned me to make, and transmit to him the result of enquiries respecting the present State of the Agriculture in the United States.
May I hope that Your Excellency will pardon the freedom I have used, of intruding on your time, successfully employed in promoting the happiness of a grateful people, and that I may be permitted to subscribe myself, with the highest veneration Sir Your Excellency’s most devoted And obedient Servant

James M. Adair M.D.

